Citation Nr: 0809761	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  04-39 478	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The veteran served on active duty from November 1982 to July 
1984.   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2003 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Denver, Colorado.            

Pursuant to a request received in October 2004, the veteran 
testified at a Board Video Conference hearing before the 
undersigned Veterans Law Judge in March 2005.  The transcript 
of that hearing is of record.      

By a July 2006 action, the Board remanded this case for 
additional development.


FINDING OF FACT

There is ample psychiatric evidence to show that the veteran 
meets the diagnostic criteria for PTSD and there is competent 
opinion evidence that links her PTSD, in part, to an alleged 
sexual assault while she was on active duty; it is at least 
as likely as not that this claimed in-service stressor 
occurred.   


CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, service 
connection for PTSD is warranted.  38 U.S.C.A. §§ 1110, 1131, 
5107(b); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2007).        





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veteran's Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).   

As discussed in more detail below, sufficient evidence is of 
record to grant the veteran's claim for service connection 
for PTSD.  Therefore, no further development is needed with 
regard to this issue.   


II.  Factual Background

The veteran contends that her PTSD is due to an in-service 
sexual assault.  She asserts that while on active duty she 
was sexually harassed by other men (claim statement submitted 
in March 2002).  In March 2003, during a VA examination, the 
veteran stated that she was raped during service.  She 
repeated that assertion at a subsequent Board hearing.  This 
latter incident allegedly occurred in or about March 1984.  
The relevant evidence is summarized below.

The veteran entered and was discharged from service as a 
male.  The post-service medical records reflect that in 
September 2000, the veteran underwent sex reassignment 
surgery.

The service personnel records show that during service, the 
veteran was enrolled in the Nuclear Power Program.  The 
records reflect that he was reprimanded several times 
regarding tardiness, as well as failure to complete homework 
and required study hours under the program.  Behavioral 
problems were documented since approximately August 1983.  In 
May 1984, the veteran was referred for a psychiatric 
evaluation. The examiner noted that the veteran was upset 
about being enrolled in the Nuclear Power program.  
Complaints included "feeling like an outsider".  The 
examiner indicated that the veteran seemed to be very 
sensitive about how he was perceived by others.  He displayed 
ideas of reference, derealization and depersonalization.  His 
affect was inappropriate.  The examiner concluded that the 
veteran had serious psychiatric problems.  He was diagnosed 
with schizotypal personality, moderate to severe, which 
existed prior to service.  The examiner recommended 
separation from service.  He was honorably discharged in July 
1984.

Post-service medical records contain several diagnoses for 
multiple psychiatric conditions, to include depressive 
disorder, personality disorders, mood disorder, 
disassociative disorder, schizoaffective disorder and PTSD.  
Medical records from 1994 show that the veteran had 
relationship issues with his wife, along with gender identity 
issues.  He underwent a psychological evaluation in February 
1998.  At the time, the veteran stated that he would undergo 
hormone therapy and would eventually have gender reassignment 
surgery.  He reported that his wife of 12 years had filed for 
divorce in light of his decision to become a female.  The 
veteran related attempting suicide because his wife had filed 
for divorce.  He denied a history of sexual abuse.

The post-service medical records reflect a diagnosis of PTSD 
as early as January 2001, after gender reassignment surgery.  
She reported a history of having been sexually abused by her 
father as a child and being raped two years prior to the 
evaluation.  The veteran also reported having been under 
tremendous stress due to family related problems and 
attempting suicide on several occasions due to these problems

In March 2003, the veteran underwent a VA psychological 
evaluation.  She reported a history of significant childhood 
sexual abuse coupled with identity and gender problems.  The 
veteran gave a history of having been raped in April 1984 
while in service.  Following the mental status evaluation, 
the examiner diagnosed the veteran with the following: (Axis 
I) PTSD; rule out bipolar disorder; rule out dissociative 
identify disorder, (Axis IV) occupational problems; problems 
with primary support group; problems related to social 
environment, and (Axis V) Global Assessment of Functioning 
(GAF) score of 31.  The examiner stated that the veteran had 
reported a history of stressors which included sexual 
harassment and assault while in the military.  Despite the 
fact that the veteran had a clear history of stressors which 
both pre and post dated time in the military, she was able to 
provide a complete history regarding her history of being 
sexually assaulted during service.  According to the 
examiner, the veteran's psychological presentation when 
discussing that material was consistent with the history 
presented.  Psychologically, the veteran reported a history 
of significant childhood sexual abuse, coupled with identity 
and gender problems dating back long before the military.  
Based upon her clinical presentation and test results, the 
veteran did meet the criteria for the diagnosis of PTSD based 
upon military related trauma.  However, her overall 
psychological presentation was complicated by her history of 
multiple stressors and extreme symptomatology.  It was likely 
that the veteran also suffered from a dissociative identity 
disorder; a condition that was related to childhood trauma 
and was exacerbated by ongoing and recurrent stressors (i.e., 
being raped in the military).  According to the examiner, a 
complete evaluation for that condition was not possible, 
secondary to the level of distress and disorientation that 
was noted when recounting her trauma history.          

During an April 2003 VA psychiatric examination, the veteran 
reported that she had been born a hermaphrodite and her 
parents chose to raise her as a male.  She stated that she 
was first psychiatrically hospitalized while in service, in 
1984.  The veteran related that she was raped and beaten up 
in April 1984.  She stated that she had been sodomized.  The 
veteran indicated that since service discharge, she was 
sexually/physically assaulted in 1998, 1999 and in 2002.  
Following an evaluation, the examiner diagnosed gender 
identity disorder, disassociative disorder, PTSD, mood 
disorder (not otherwise specified and to rule out bipolar 
disorder), and an eating disorder, not otherwise specified.

In March 2007, the RO received a copy of a decision from the 
Social Security Administration (SSA), dated in October 2003, 
and copies of the medical records upon which the SSA decision 
was based.  The RO also received SSA Disability Determination 
and Transmittal Reports, dated in June 2003 and December 
2003.  In the October 2003 decision, the SSA determined that 
the veteran was disabled under the Social Security Act and 
was thereby entitled to Social Security disability benefits.  
The December 2003 SSA Disability Determination and 
Transmittal Report shows that the veteran was awarded SSA 
disability benefits for affective disorders (primary 
diagnosis), and anxiety related disorders (secondary 
diagnosis).

Pursuant to the Board's July 2006 remand decision, the 
veteran underwent a VA psychiatric examination in February 
2007.  At that time, the examiner stated that he had reviewed 
the veteran's claims file.  The psychiatrist noted that 
according to the veteran, during service, she was sexually 
assaulted.  Following the mental status evaluation, the 
examiner diagnosed the veteran with PTSD.  The psychiatrist 
opined that the veteran's PTSD seemed to be due to both 
childhood abuse, as well as the sexual assaults which 
occurred in the military.  According to the examiner, the 
veteran's PTSD "seemed to be as likely as not or 50 percent 
or more probability" to be due to the sexual assault which 
occurred in the military, but may also be partly due to her 
childhood abuse.  The psychiatrist also diagnosed a 
dissociative identity disorder.  The examiner opined that 
this latter disorder was due to childhood abuse and not 
military sexual trauma.             


III.  Analysis

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2007).  

Service connection for PTSD requires (1) medical evidence 
establishing a diagnosis of the condition in accordance with 
the provisions of 38 C.F.R. § 4.125(a); (2) a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and (3) credible supporting evidence 
that the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a PTSD claim that is 
based on in-service personal assault without first advising 
the claimant that evidence from sources other than the 
veteran's service records or evidence of behavior changes may 
constitute credible supporting evidence of the stressor and 
allowing him or her the opportunity to furnish this type of 
evidence or advise VA of potential sources of such evidence. 
VA may submit any evidence that it receives to an appropriate 
medical or mental health professional for an opinion as to 
whether it indicates that a personal assault occurred.  38 
C.F.R. § 3.304(f)(3).

In Cohen v. Brown, 10 Vet. App. 128, 145 (1997), the United 
States Court of Appeals for Veterans Claims (Court) noted 
that a significant change from DSM-III to DSM-IV was that the 
diagnostic criteria for a PTSD stressor (that is, the 
requirements for determining the sufficiency of a claimed 
stressor) "are no longer based solely on usual experience 
and response but are individualized (geared to the specific 
individual's actual experience and response)."  Cohen, at 
141.

Where the claimed stressor is not related to combat, the 
veteran's lay testimony alone will not be enough to establish 
the occurrence of the alleged stressor.  See Moreau v. Brown, 
9 Vet. App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 
163, 166 (1996).  In such cases, the record must contain 
service records or other corroborative evidence that 
substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressor.  See 
West (Carlton) v. Brown, 7 Vet. App. 70, 76 (1994); Zarycki 
v. Brown, 6 Vet. App. 91, 98 (1993).

If the evidence supports the claim or is in relative 
equipoise, the veteran prevails. When a fair preponderance of 
the evidence is against the claim, the claim must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 
54 (1990).

The record demonstrates that many years after service the 
veteran was diagnosed with PTSD and such diagnosis has been 
repeated many times.  It is undisputed and clear from the 
record that the veteran has been unequivocally diagnosed 
several times with PTSD.  It is also clear that the mental 
health professionals' diagnoses accepted her account of in- 
service sexual assaults as one of the precipitating causes of 
her PTSD.  The record reflects that the veteran also suffered 
childhood abuse prior to entering military service, as well 
as three post-service sexual/physical assaults.  The 
diagnosis for PTSD rests in part on purported stressors of 
personal assault suffered by the veteran during service, to 
specifically include being sexually assaulted and beaten in 
March or April 1984.  Thus, there is psychiatric evidence of 
a diagnosis of PTSD and competent evidence of a nexus between 
her PTSD and an alleged in-service stressor.  Therefore, the 
only remaining disputed issue is whether the veteran has 
submitted credible evidence to establish that the claimed in-
service assaults actually occurred.  Since the claimed 
stressor is not related to combat, the veteran's account of 
the in-service stressors must be corroborated by credible 
supporting evidence.  Significantly, credible supporting 
evidence is not limited to service department records, but 
can be from any source.  See Cohen (Douglas) v. West, 10 Vet. 
App. 125, 147 (1997).

What the file contains is unquestioned accounts by the 
veteran, recited by her many years after the alleged service 
events.  In statements submitted in support of her claim for 
PTSD, and in a hearing held in March 2005, the veteran 
described her attacker as a seaman who was white and had 
three stripes on his arm.  She did not identify individuals 
involved in any of the alleged in-service incidents by name 
nor was there evidence of complaints filed by the veteran or 
official investigations or actions taken in response to any 
of these alleged incidents.  The service medical records show 
no findings that suggest the veteran was beaten or sustained 
any type of physical trauma.  However, it is significant to 
note that the records reflect that in May 1984, approximately 
one to two months after the alleged rape, the veteran was 
referred for a psychiatric evaluation and the examiner 
reported that the veteran had serious psychiatric problems.         

In this case, attempts to verify the veteran's stressors have 
been unsuccessful and the veteran has not submitted any 
supportive evidence to corroborate any of these claimed in-
service events, to include sexual assault.  Although the 
veteran testified at the March 2005 hearing that she had told 
the wife of a sailor about having been beaten and sexually 
assaulted, she could not remember her name.  The current 
record is devoid of any supportive evidence from law 
enforcement authorities, rape crisis centers, mental health 
counseling centers, hospitals, tests for sexually transmitted 
diseases, or statements from family members, roommates, 
fellow service members, or clergy.  However, the Board 
observes that the record does contain a statement from the 
examiner from the veteran's March 2003 VA evaluation which 
indicates that the examiner accepted as true that the 
veteran's in-service sexual account actually happened.  In 
the March 2003 VA examination report, the examiner indicated 
that the veteran's psychological presentation when discussing 
the sexual assault was consistent with the history presented.  
Such evidence has, by regulation, been deemed as significant 
for purposes of determining whether an in-service sexual 
assault occurred.  38 C.F.R. § 3.304(f)(3).  The regulation 
states that VA may submit evidence to an appropriate medical 
or mental health professional for an opinion as to whether it 
indicates that a personal assault occurred.  The examiner 
from the veteran's March 2003 VA examination commented on the 
evidence of record and stated that it was consistent with a 
history of sexual assault.  The veteran also presented 
credible testimony at a Board hearing regarding the in-
service sexual assault.

In the instant case, the veteran contends that she has PTSD 
as result of service stressors.  Specifically, she contends 
that she was sexually harassed during service and also raped 
by a seaman.  The psychiatric evidence shows that the veteran 
has been diagnosed with PTSD and that the alleged sexual 
assault during service is among the stressors supporting the 
diagnosis.  Having considered all the evidence, the Board 
finds that it is at least as likely as not that the veteran's 
account of the in-service sexual assault is accurate.  As 
such, the benefit of the doubt rule mandates that the veteran 
prevail in her claim for service connection for PTSD.  
38 U.S.C.A. § 5107.           


ORDER

Service connection for PTSD is granted. 



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


